STEINBERG, Judge,
concurring:
I join in the Court’s opinion and write separately only to clarify the scope of the following statement in the opinion: “Of course, a VA adjudicative decision is not VA medical treatment.” Ante at 78. By making that statement, the Court is not holding that a medical decision to discontinue VA treatment could not form the basis for a well-grounded claim under the pre-October 1997 version of 38 U.S.C. § 1151 applicable to this case. That is a matter not before us today because here there is no evidence that there was a medical decision to terminate therapy— only an administrative decision the results of which are not covered by section 1151.